MAHONEY, Circuit Judge
(concurring):
I am in general agreement with Judge Lumbard’s excellent opinion, and write separately only to address the two paragraphs that precede its concluding sentence.
The proposed intervenors’ interests are obviously subordinated to any constitutional rights of the plaintiffs-appellees, in the sense that no collective bargaining agreement could authorize prison guards to violate the constitutional rights of prisoners. Prison guards and organizations representing them nonetheless have standing to assert their contractual rights in litigation where prisoners claim a violation of their constitutional rights. See Forts v. Ward, 621 F.2d 1210, 1215 n. 8 (2d Cir.1980), and authorities there cited. It seems especially inappropriate to assert or imply that prison guards whose specific removal from their posts is sought in this litigation are relegated to post-litigation collective bargaining to protect their interests.
In any event, I agree that we do not have jurisdiction over this appeal, and assume with the majority that Judge Telesca will allow broadened intervention should that be appropriate as the litigation proceeds.